IN THE
                         TENTH COURT OF APPEALS

                                  No. 10-19-00036-CR

ENRIQUE BERNAL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                          From the 443rd District Court
                              Ellis County, Texas
                            Trial Court No. 42665CR


                          MEMORANDUM OPINION



      In one issue, appellant, Enrique Bernal, challenges his conviction for one count of

possession of a controlled substance. See TEX. HEALTH & SAFETY CODE ANN. § 481.115.

Bernal complains that the trial court erred when it allowed a witness to testify on an

ultimate issue. We will affirm.
        Bernal was charged by indictment with one count of possession of a controlled

substance alleging that Bernal “intentionally or knowingly possessed a controlled

substance, namely, methamphetamine, in an amount of less than one gram.”

        The case was tried before a jury and at the conclusion of the trial, the jury found

Bernal guilty of the offense of possession of a controlled substance as alleged in the

indictment. Bernal entered pleas of true to two enhancement allegations and the jury

subsequently assessed Bernal’s punishment at twenty years’ confinement in the

Institutional Division of the Texas Department of Criminal Justice.

        The trial court certified Bernal’s right of appeal. This appeal followed.

        In Bernal’s sole issue on appeal he complains that the trial court erred when it

allowed a witness to testify on an ultimate issue. The State contends Bernal failed to

preserve his complaint because the trial objection does not comport with his complaint

on appeal.

        To preserve error for appellate review, the Texas Rules of Appellate Procedure

require that the record show that the objection “stated the grounds for the ruling that the

complaining party sought from the trial court with sufficient specificity to make the trial

court aware of the complaint, unless the specific grounds were apparent from the

context.” TEX. R. APP. P. 33.1(a)(1)(A). The issue on appeal must comport with the

objection made at trial. Thomas v. State, 723 S.W.2d 696, 700 (Tex. Crim. App. 1986).




Bernal v. State                                                                      Page 2
        Where the correct ground for an objection is obvious to the judge and opposing

counsel, no waiver results from a general or imprecise objection. Zillender v. State, 557

S.W.2d 515, 517 (Tex. Crim. App. 1977).

               While no “hyper-technical or formalistic use of words or phrases” is
        required in order for an objection to preserve an error, the objecting party
        must still “let the trial judge know what he wants, why he thinks he is
        entitled to it, and to do so clearly enough for the judge to understand him
        at a time when the judge is in the proper position to do something about
        it.” Pena v. State, 285 S.W.3d 459, 464 (Tex. Crim. App. 2009) (quoting
        Lankston [v. State], 827 S.W.2d [907] at 909 [(Tex. Crim. App. 1992)]). In
        determining whether a complaint on appeal comports with a complaint
        made at trial, we look to the context of the objection and the shared
        understanding of the parties at the time. Lankston, 827 S.W.2d at 911.

Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012).

        The reporter’s record of the trial objection is as follows:

        PROSECUTOR: Now, I believe that you said that you found a little baggie of meth
        in his vehicle, correct?
        OFFICER: Yes.
        PROSECUTOR: Okay. And it wasn't on his person?
        OFFICER: Correct.
        PROSECUTOR: Okay. Can you -- can you explain again where you found it?
        OFFICER: It was in between the driver's seat and the center console, so in arm's
        reach.
        PROSECUTOR: And Mr. Bernal is sitting in the driver's seat?
        OFFICER: Yes.
        PROSECUTOR: So do you believe he had care, custody, or control of it?
        OFFICER: Yes.
        DEFENSE COUNSEL: Objection, Your Honor. Objection, calls for a legal
        conclusion.
        THE COURT: Overruled.
        PROSECUTOR: You said "yes" to that question, correct?
        OFFICER: Yes.



Bernal v. State                                                                        Page 3
        The question asked by the prosecutor called upon the witness to express his belief

whether Bernal “had care, custody, or control” of the methamphetamine. The Texas

Health & Safety Code provides that the legal definition of possession is “actual care,

custody, control, or management.” TEX. HEALTH & SAFETY CODE ANN. § 481.002(38). The

act of caring for, having custody of, controlling, or managing, an object is a subject of

appropriate inquiry during a trial for possession of a controlled substance. Whether an

accused possessed a controlled substance is a question of fact for the jury to decide not a

question of law. Bernal’s objection on the grounds that the question called for a legal

conclusion is not the same as his complaint on appeal that the trial court erred in allowing

testimony on an ultimate issue. The trial court only had the opportunity to rule on the

objection that a question called for a legal conclusion. The trial court was not put on

notice of an objection that the prosecutor’s question called for testimony on an ultimate

issue at the time of the ruling. We find that Bernal failed to preserve his complaint on

appeal.

        We therefore overrule Bernal’s sole issue. Having overruled Bernal’s issue, we

affirm the judgment of the trial court.




                                                 MATT JOHNSON
                                                 Justice




Bernal v. State                                                                       Page 4
Before Chief Justice Gray*
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed March 3, 2021
Do not publish
[CR25]

*(Chief Justice Gray concurs in the Court’s judgment. A separate opinion will not issue.)




Bernal v. State                                                                    Page 5